department of the treasury internal_revenue_service washington d c date cc el gl br2 uilc number release date memorandum for kansas-missouri district_counsel from subject kathryn a zuba chief branch computation of annual income this document responds to your request for advice dated date this document is not to be cited as precedent issue whether payments made pursuant to a collateral_agreement may be deducted in computing annual income on forms collateral_agreement - future income and statement of annual income individual conclusion only payments submitted with form_656 offer_in_compromise are allowed as a deduction in computing annual income payments made pursuant to a collateral_agreement as listed on forms or are not deductible facts taxpayers wished to compromise certain income_tax liabilities their proposal included a cash payment accompanying a form_656 offer_in_compromise and payment of future income with a form_2261 collateral_agreement in computing the offer_in_compromise form_656 states that additional agreements requiring the taxpayer to pay a percentage of future earnings may be required before the internal_revenue_service will compromise a tax_liability see sec_301_7122-1 where additional consideration is required for acceptance of an offer_in_compromise the taxpayer submits a collateral_agreement using form_2261 gl-707473-98 their annual income on form_3439 statement of annual income individual the taxpayer deducted the collateral_agreement payments law and analysis the position that amounts paid under a collateral_agreement are deductible on form_3439 is based on the conclusion that these payments are payments made under the terms of the offer_in_compromise as provided by item of the form_2261 thus the issue here is whether the collateral_agreement is such an integral part of the compromise that the terms of the collateral_agreement and the form_656 should be read together while this would be one way to structure an offer_in_compromise that is not the agreement the service intended for the reasons discussed below we think that the documents signed by the taxpayer can be reasonably construed to support the position that payment made under the collateral_agreement are not deductible an offer_in_compromise is a contractual obligation between the service and the taxpayer authorized by sec_7122 see 52_tc_420 by contrast a collateral_agreement is a one- sided commitment by the taxpayer to enhance his opportunity to obtain an offer_in_compromise see irm b irm handbook title sec_123 as a non- statutory administrative device neither entered into nor signed by the service a collateral_agreement is not contractually binding on the service even though the acceptance of the collateral_agreement may be essential to acceptance of the offer_in_compromise the two documents are separate and distinguishable since the service’s position has been that only payments made with the offer_in_compromise form itself for the year in which such payments are made are allowed as deductions in computing annual income irm b taxpayers may not exclude payments on future income agreements from annual income on the collateral_agreement form_2261 irm this interpretation is consistent with the language of the forms used by the taxpayer which indicate that where reference to both is intended the terms identifying both agreements are used the terms offer or offer_in_compromise are not used in referring to both agreements form_2261 was revised in date specifically to resolve any ambiguity in this regard although a taxpayers’ compromise_agreement may consist of both an offer_in_compromise agreement and a collateral_agreement their collateral_agreement for example item sec_5 and - on form_2261 refer disjunctively to offer_in_compromise and this agreement the collateral_agreement see eg 303_f2d_1 5th cir offer_in_compromise and collateral_agreement together make up compromise_agreement gl-707473-98 payments are made pursuant to form_2261 not form_656 form_2261 itself defines annual income in relevant part as any payment made under the terms of the offer_in_compromise form as shown in item for the year in which such payment is made thus form_2261 limits payments made under the terms of the offer_in_compromise to form_656 language in form_3439 used to prepare the statement of annual income required for an acceptable offer_in_compromise also supports this interpretation line b of form_3439 provides a subtraction from annual income for p ayments made under terms of offer on form_656 during the above tax_year do not include amounts paid on your collateral_agreement a separate computation of payment due under the collateral_agreement is required on line but this is not a deduction from annual income accordingly the provision in item on form_2261 permitting a deduction from annual income of payments made on the offer_in_compromise refers only to the payment made in liquidation of the amount of the offer_in_compromise submitted on form_656 and not to payments made under the terms of the related future income collateral agreements the taxpayers thus cannot deduct collateral payments in computing annual income on form_3439 if you have any questions please call cc deputy regional_counsel gl midstates region 767_fsupp_1042 e d cal form and collateral_agreement together treated as offer_in_compromise
